Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims rejected over Prior Art
	Claims 1 – 16, 18 – 20 are rejected for the reasons given at pages 3 – 12 of the Office action mailed 9/15/2020.

Response to Applicant’s Arguments
	Applicant’s argument that the examiner did not provide a “proper” reason to combine prior art teachings is interpreted as the examiner failed to meet the burden of persuasion.  The examiner listened to the teachings of the prior art and was persuaded that the art suggested the various combinations and modifications of prior art before concluding the claimed inventions were obvious thereover.  See, for example:

    PNG
    media_image1.png
    207
    872
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    209
    904
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    110
    907
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    358
    903
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    677
    917
    media_image5.png
    Greyscale

Applicant characterizes Singh as follows:

    PNG
    media_image6.png
    189
    903
    media_image6.png
    Greyscale

	In contrast to Applicant’s unqualified statement, the examiner had previously stated (Office action, 9/15/2020, at page 5)(emphasis added):

    PNG
    media_image7.png
    295
    890
    media_image7.png
    Greyscale

Applicant’s foregoing characterizations of the Singh prior art reference are not supported by the Singh reference, for Singh discloses combining the flows through the bypass line and the RO line:

    PNG
    media_image8.png
    247
    419
    media_image8.png
    Greyscale

In sum, the examiner is not persuaded that a prima facie case of obviousness has not been made.

Action is Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152